Exhibit 10.2

 

Web.com Group, Inc. Non-Qualified Deferred Compensation Plan

 

 

 

1. Establishment of Plan. Web.com Group, Inc. (the “Company”) hereby adopts and
establishes an unfunded deferred compensation plan for a select group of key
management or highly compensated employees of the Company which shall be known
as the Web.com Group, Inc. Non-Qualified Deferred Compensation Plan (the
“Plan”).

 

2. Purpose of Plan. The purpose of the Plan is to provide a select group of
management or highly compensated employees (within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA) of the Company who contribute
significantly to the future business success of the Company with supplemental
retirement income benefits through the deferral of Base Salary and other
compensation designated by the Committee and through additional discretionary
Company Matching Contributions.

 

3. Definitions.

 

“Acceleration Events” is defined in Section 11.1 hereof.

 

“Account” means a hypothetical bookkeeping account(s) established in the name of
each Participant and maintained by the Company to reflect the Participant’s
interests under the Plan and includes any or all of the following: (a) an
Elective Deferral Account(s); and (b) a Matching Contribution Account.

 

“Affiliate” means any corporation, trade or business which is treated as a
single employer with the Company under Sections 414(b) or 414(c) of the Code and
any other entity designated by the Committee as an “Affiliate” for purposes of
the Plan.

 

“Base Salary” means the annual rate of base pay paid by the Company to or for
the benefit of the Participant for services rendered.

 

“Beneficiary” means any person or entity, designated in accordance with Section
15.7, entitled to receive benefits which are payable upon or after a
Participant’s death pursuant to the terms of the Plan.

 

“Board” means the Board of Directors of the Company, as constituted from time to
time.

 

“Bonus Compensation” means any cash compensation earned by a Participant for
services rendered by a Participant under any bonus or cash incentive plan
maintained by the Company.

 



 

 

 

“Change in Control” means the occurrence of any of the following:

 

(A) a sale or other disposition in one transaction or a series of transactions,
of all or substantially all of the assets of the Company, (B) a merger or
consolidation in which the Company is not the surviving entity or if the Company
is the surviving entity, as a result of which the shares of the Company’s
capital stock are converted into or exchanged for cash, securities of another
entity, or other property, unless (in any case) the holders of the Company’s
outstanding shares of capital stock immediately before such transaction own
fifty percent (50%) or more of the combined voting power of the outstanding
securities of the surviving entity immediately after the transaction, (C) the
Company’s stockholders approve a plan or proposal to liquidate or dissolve the
Company or (D) a person or group hereafter acquires beneficial ownership of more
than fifty percent (50%) of the outstanding voting securities of the Company
(all within the meaning of Section 13(d) of the Securities Exchange Act of 1934,
as amended, and the regulations promulgated thereunder). Notwithstanding the
foregoing, a Change in Control shall only be deemed to occur to the extent
consistent with the requirements of Code section 409A.

 

“Claimant” has the meaning set forth in Section 16.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute, and the Treasury Regulations and other authoritative guidance
issued thereunder.

 

“Committee” means the Administrative Committee as appointed by the Board in its
discretion from time to time and initially consisting of the Company’s Chief
Executive Officer, Chief Financial Officer, Chief Marketing Officer and Chief
People Officer. Notwithstanding the foregoing, the Compensation Committee of the
Board shall act as the Committee under the Plan with respect to Eligible
Employees who also are members of the Administrative Committee. In addition, all
decisions of the Administrative Committee with respect to Eligible Employees who
are subject to reporting requirements under Section 16 of the Securities
Exchange Act of 1934 shall be subject to review and approval by the Compensation
Committee of the Board.

 

“Company” means Web.com Group, Inc., a Delaware corporation, or any successor
thereto and any Affiliate designated by the Committee as a sponsor of the Plan.

 

“Date of Hire” means the date when the Participant was first hired by the
Company. In the event the Company assumes control of an Affiliate, the Date of
Hire for any eligible Participant shall be the original Date of Hire with such
Affiliate.

 

“Deferral Election” means an election by an Eligible Employee to defer Base
Salary, Bonus Compensation or any other forms of compensation as determined by
the Committee. A Participant shall make a new Deferral Election with respect to
each Plan Year.

 



2

 

 

“Determination Date” means the first Valuation Date of the month following a
Payment Event.

 

“Disabled or Disability” means that a Participant: (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (c) is determined to be totally disabled by the
Social Security Administration.

 

“Distribution Date” means a fixed calendar date specified by a Participant in
his or her Election Notice for the payment of all or a portion of the
Participant’s Elective Deferral Account.

 

“Effective Date” means July 1, 2012.

 

“Election Notice” means the notice or notices established from time to time by
the Committee for making Deferral Elections under the Plan. The Election Notice
includes the amount or percentage of Base Salary, Bonus Compensation or other
eligible compensation to be deferred (subject to any minimum or maximum amounts
established by the Committee); the Distribution Date(s); the form of payment
(lump sum or installments); and the selected Investment Options. Each Election
Notice shall become irrevocable as of the last day of the Election Period.

 

“Election Period” means the period established by the Committee with respect to
each Plan Year during which Deferral Elections for such Plan Year must be made
in accordance with the requirements of Section 409A of the Code, as follows: (a)
General Rule. Except as provided in (b) and (c) below, the Election Period shall
end no later than the last day of the Plan Year immediately preceding the Plan
Year to which the Deferral Election relates.(b) Performance-based Compensation.
If any Bonus Compensation constitutes “performance-based compensation” within
the meaning of Treas. Reg. Section 1.409A-1(e), then the Election Period for
such amounts shall end no later than six months before the end of the Plan Year
during which the Bonus Compensation is earned (and in no event later than the
date on which the amount of the Bonus Compensation becomes readily
ascertainable). (c) Newly Eligible Employees. The Election Period for newly
Eligible Employees shall end no later than thirty (30) days after the Employee
first becomes eligible to participate in the Plan and shall apply only with
respect to compensation earned after the date of the Deferral Election.

 

“Elective Deferrals” means deferrals at the election of an Eligible Employee of
compensation designated as eligible for deferral by the Committee.

 



3

 

 

“Elective Deferral Account” means a separate account maintained for each
Participant to record the Elective Deferrals made to the Plan pursuant to
Section 5 and all earnings and losses allocable thereto.

 

“Eligible Employee” means an Employee who is selected by the Committee to
participate in the Plan. Participation in the Plan is limited to a select group
of the Company’s key management or highly compensated employees.

 

“Employee” means an employee of the Company.

 

“Entry Date” means, with respect to an Eligible Employee, the first day of the
pay period following the effective date of such Eligible Employee’s
participation in the Plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“FICA Amount” has the meaning set forth in Section 11.1(b).

 

“Investment Option” means an investment fund, index or vehicle selected by the
Committee and made available to Participants for the deemed investment of their
Accounts.

 

“Matching Contribution” means the amount the Company contributes to the Plan on
behalf of any Participant pursuant to Section 6.1.

 

“Matching Contribution Account” means a separate account maintained for each
Participant to record the Matching Contributions made to the Plan pursuant to
Section 6.1, plus all earnings and losses allocable thereto.

 

“Normal Retirement Date” means the date on which a Participant incurs a
Separation from Service on or after attainment of age 62.

 

“Participant” means an Eligible Employee who elects to participate in the Plan
by filing an Election Notice in accordance with Section 5.1 and any former
Eligible Employee who continues to be entitled to a benefit under the Plan.

 

“Payment Event” has the meaning set forth in Section 9.1.

 

“Plan” means this Web.com Group, Inc. Non-Qualified Deferred Compensation Plan,
as amended from time to time.

 

“Plan Year” means the twelve consecutive month period which begins on January 1
and ends on the following December 31.

 

“Re-deferral Election” has the meaning set forth in Section 5.3.

 



4

 

 

“Separation from Service” has the meaning set forth in Section 409A(a)(2)(A)(i)
of the Code and Treas. Reg. Section 1.409A-1(h).

 

“Specified Employee” has the meaning set forth in Section 409A(a)(2)(B)(i) of
the Code and Treas. Reg. Section 1.409A-1(i).

 

“State, Local and Foreign Tax Amount” has the meaning set forth in Section
11.1(e).

 

“Trust” has the meaning set forth in Section 15.5.

 

“Trust Agreement” has the meaning set forth in Section 15.5.

 

“Unforeseeable Emergency” means, within the meaning of Treas. Reg. Section
1.409A-3(i)(3), a severe financial hardship of the Participant resulting from
(a) an illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent; (b) a loss of the Participant’s property due to
casualty; or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.

 

“Valuation Date” means each day of the Plan Year on which the New York Stock
Exchange is open for business.

 

“Year of Service” means each twelve (12) consecutive month period of a
Participant’s continuous employment with the Company from the Date of Hire.

 

4. Eligibility; Participation.

 

4.1 Requirements for Participation. The Committee shall select those Employees
who shall be Eligible Employees for such Plan Year. Any Eligible Employee may
participate in the Plan commencing as of the first day of the Plan Year, or if
later, the Entry Date occurring on or after the date on which they first become
an Eligible Employee.

 

4.2 Election to Participate; Benefits of Participation. An Eligible Employee may
become a Participant in the Plan by making a Deferral Election in accordance
with Section 5. An Eligible Employee who elects to participate in the Plan by
making a Deferral Election is eligible to receive Matching Contributions in
accordance with Section 6.

 

4.3 Cessation of Participation. If a Participant ceases to be an Eligible
Employee during a Plan Year, then the Participant’s Deferral Elections shall no
longer be effective as of the end of the Plan Year. Such Participant’s Account
shall continue to be credited with earnings and losses until the applicable
Determination Date.

 



5

 

 

5. Election Procedures.

 

5.1 Deferral Election. An Eligible Employee may elect to defer eligible
compensation as designated by the Committee by completing an Election Notice and
filing it with the Committee during the Election Period. The Election Notice
must specify:

 

(a) The amount or percentage of Base Salary, Bonus Compensation or other
eligible compensation to be deferred (subject to any minimum and maximum amounts
as set forth in Section 5.2);

 

(b) The Distribution Date for the Participant’s Account (subject to the
provisions of the Plan);

 

(c) The form of payment for the Participant’s Account (lump sum or annual
installments); and

 

(d) The percentage or amount of the Participant’s Account to be allocated to
each Investment Option available under the Plan.

 

5.2 Elective Deferrals. Prior to the beginning of a Plan Year, the Committee may
determine the form(s) of compensation eligible to be deferred during such Plan
Year. A Participant may elect to defer receipt of no less than two percent of
Base Salary. Additional deferrals, up to an annual maximum amount to be defined
by the Committee, may be deferred from the Participant’s Base Salary, Bonus
Compensation or any other forms of compensation as determined by the Committee.
Participant deferrals for any Plan Year should be made in accordance with
Deferral Election procedures as set forth in this Section 5. Compensation
deferrals shall be credited to a Participant’s Elective Deferral Account as of
the business day in which the Participant’s Elective Deferrals are received by
the administrative record-keeper.

 

5.3 Re-deferrals and Changing the Form of Payment. The Participant may make an
election to re-defer Account(s) until a later Distribution Date or to change the
form of a payment (a “Re-deferral Election”); provided that the following
requirements are met:

 

(a) The re-deferral election is made at least twelve (12) months before the
original Distribution Date;

 

(b) The Distribution Date for the re-deferred amounts is at least five years
later than the original Distribution Date; and

 

(c) The re-deferral election will not take effect for at least twelve (12)
months after the re-deferral election is made.

 



6

 

 

For purposes of this Section 5.3, all payments, including installment payments,
shall be treated as separate payments under Section 409A of the Code.

 

6. Company Contributions.

 

6.1 Matching Contributions. Each Plan Year the Company may, but need not, make a
Matching Contribution to the Plan on behalf of any Participant. The Matching
Contribution may be expressed as a percentage of the Participant’s Base Salary,
Bonus Compensation or other eligible compensation deferral as determined by the
Committee. Initially, the Matching Contribution applies to the first two percent
of Base Salary deferred. The amount of Matching Contributions to be made to the
Plan on behalf of any Participant for a Plan Year may be determined or modified
by the Committee in its sole discretion. Any Matching Contribution shall be
credited to the Participant’s Matching Contribution Account as of the business
day on which the Participant’s Matching Contributions are received by the
administrative record-keeper. The Company is under no obligation to make a
Matching Contribution for a Plan Year. Matching Contributions need not be
uniform among Participants.

 

7. Accounts and Investment Options.

 

7.1 Establishment of Accounts. The Company shall establish and maintain an
Account for each Participant. The Company may establish more than one Account on
behalf of any Participant as deemed necessary by the Committee for
administrative purposes.

 

7.2 Investment Options. The Committee shall select the Investment Options to be
made available to Participants for the deemed investment of their Accounts under
the Plan. The Committee may change, discontinue, or add to the Investment
Options made available under the Plan at any time in its sole discretion. A
Participant may select the Investment Options for his or her Account in the
Participant’s Election Notice and may make changes to his or her selections in
accordance with procedures established by the Committee.

 

7.3 Investment Earnings. Each Account shall be adjusted for earnings or losses
based on the performance of the Investment Options selected. Earnings and losses
shall be computed on each Valuation Date. The amount paid to a Participant on
the payment date shall be determined as of the applicable Determination Date.

 

7.4 Nature of Accounts. Accounts are not actually invested in the Investment
Options available under the Plan and Participants do not have any real or
beneficial ownership in any Investment Option. A Participant’s Account is solely
a device for the measurement and determination of the amounts to be paid to the
Participant pursuant to the Plan and shall not constitute or be treated as a
trust fund of any kind.

 



7

 

 

7.5 Statements. Each Participant shall be provided with statements or access to
statements setting out the amounts in his or her Account(s), which shall be
delivered at such intervals determined by the Committee.

 

8. Vesting.

 

8.1 Vesting of Elective Deferrals. Participants shall be fully vested at all
times in their Elective Deferrals and any earnings thereon.

 

8.2 Vesting of Matching Contributions.

 

Participants shall be vested in their Matching Contributions in accordance with
a graded vesting schedule over a period of 4 years as set forth in the following
schedule:

 

Years of Service Vested Percentage     Less than 2 years 0%     2 year but less
than 3 years 50%     3 years but less than 4 years 75%     4 years or more 100%

 

For this purpose, Years of Service of a Participant shall be calculated from the
Participant’s Date of Hire.

 

Notwithstanding the vesting schedule set out above, the Committee may, in its
discretion, establish in writing a different vesting schedule that will apply to
Matching Contributions made to the Plan on behalf of any Participant for any
Plan Year.

 

8.3 Vesting of Accounts. Notwithstanding any other provision of the Plan, all
Accounts for a Participant shall become immediately 100% vested upon the first
to occur of the following events:

 

a)a Change in Control;

 

b)the Participant’s Disability;

 

c)the Participant’s death; or

 

d)termination of the Plan.

 



8

 

 

9. Payment of Participant Accounts.

 

9.1 In General. Payment of a Participant’s vested Account shall be made (or
commence, in the case of installments) on the Determination Date following the
earliest to occur of the following events (each a “Payment Event”):

 

a)The fixed, calendar Distribution Date specified in the Participant’s Deferral
Election; provided that, the Participant must select from among the available
Distribution Date(s) designated by the Committee and set forth in the Election
Notice and the Distribution Date must be at least 2 years from the Plan Year,
but no later than the Participant’s Normal Retirement Date;

 

b)The date that is six months after the Participant’s Normal Retirement Date;

 

c)The date that is six months after the Participant’s Separation from Service;

 

d)The Participant’s death;

 

e)The Participant’s Disability; and

 

f)The occurrence of a Change in Control.

 

 Notwithstanding the foregoing, only Elective Deferrals are available for
distribution on a specified Distribution Date in accordance with Section 9.1(a)
above.

 

9.2 Timing of Valuation. The value of a Participant’s Account on the payment
date shall be determined as of the applicable Determination Date.

 

9.3 Forfeiture of Unvested Account Balances. Unless otherwise determined by the
Committee, and subject to Section 8.3, a Participant’s unvested Account balance
shall be forfeited upon the occurrence of a Payment Event other than a Specified
Distribution Date pursuant to Section 9.1(a).

 

9.4 Timing of Payments . Except as otherwise provided in this Section 9,
payments shall be made or commence within 60 days following a Determination
Date.

 

9.5 Timing of Payments to Specified Employees. Notwithstanding anything in the
Plan to the contrary, if a Participant is a Specified Employee as of the date of
his or her Separation from Service, then no distribution of such Participant’s
Account shall be made upon the Participant’s Separation from Service until the
first payroll date of the seventh month following the Participant’s Separation
from Service (or, if earlier, upon the date of the Participant’s death) (the
“Specified Employee Payment Date”). Any payments to which a Specified Employee
otherwise would have been entitled under the Plan during the period between the
Participant’s Separation from Service and the Specified Employee Payment date
shall be accumulated and paid in a lump sum payment on the Specified Employee
Payment Date.

 



9

 

 

9.6 Form of Payment. Each Participant shall specify in his or her Election
Notice the form of payment (lump sum or installments) for amounts in his or her
Account that are covered by the election; provided that:

 

a)If the Participant elects to have amounts paid in installments, the payment
must be in annual installments over a term certain not to exceed 5 years or any
other permissible installment schedules selected by the Committee and set forth
in the Election Notice. Subsequent annual installments, if any, shall be valued
as of January 31 of each subsequent Plan Year and paid within 60 days
thereafter.

 

b)In the event of a Change in Control or the Participant’s death, the
Participant’s Account will be distributed in a lump sum.

 

c)Notwithstanding any payment election made by the Participant, the vested
balance in the Participant’s Account will be distributed in a single lump sum
payment at the time designated under the Plan if, at the Determination Date, the
total vested balance in the Account is $5,000 or less.

 

 In the absence of a valid election with respect to form of payment, amounts
will be paid in a single lump sum.

 

9.7 Medium of Payment. Any payment from a Participant’s Account shall be made in
cash.

 

10. Payments Due to Unforeseeable Emergency.

 

10.1 Request for Payment. If a Participant suffers an Unforeseeable Emergency,
he or she may submit a written request to the Committee for payment from his or
her Elective Deferral Account.

 

10.2 No Payment If Other Relief Available. The Committee will evaluate the
Participant’s request for payment due to an Unforeseeable Emergency taking into
account the Participant’s circumstances and the requirements of Section 409A of
the Code. In no event will payments be made pursuant to this Section 10 to the
extent that the Participant’s hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise; or (b) by liquidation
of the Participant’s assets, to the extent that liquidation of the Participant’s
assets would not itself cause severe financial hardship.

 

10.3 Limitation on Payment Amount. The amount of any payment made on account of
an Unforeseeable Emergency shall not exceed the amount reasonably necessary to
satisfy the Participant’s financial need, including amounts necessary to pay any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the payment, as determined by the Committee. Furthermore, Employer
Matching Contributions are not available for withdrawal in the event of an
Unforeseeable Emergency.

 



10

 

 

10.4 Timing of Payment. Payments shall be made from a Participant’s Account as
soon as practicable and in any event within 30 days following the Committee’s
determination that an Unforeseeable Emergency has occurred and authorization of
payment from the Participant’s Account.

 

10.5 Cessation of Deferrals. If a Participant receives payment on account of an
Unforeseeable Emergency, the Participant may make no more Elective Deferrals for
the remainder of the Plan Year.

 

11. Acceleration Events.

 

11.1 Permissible Acceleration Events. Notwithstanding anything in the Plan to
the contrary, the Committee, in its sole discretion, may accelerate payment of
all or a portion of a Participant’s vested Account upon the occurrence of any of
the events (“Acceleration Events”) set forth in this Section 11. The Committee’s
determination of whether payment may be accelerated in accordance with this
Section 11 shall be made in accordance with Treas. Reg. Section 1.409A-3(j)(4).

 

(a) Limited Cashouts. The Committee may accelerate payment of a Participant’s
vested Account to the extent that (i) the aggregate amount in the Participant’s
Account does not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, (ii) the payment results in the termination of the Participant’s
entire interest in the Plan and any plans that are aggregated with the Plan
pursuant to Treas. Reg. Section 1.409A-1(c)(2), and (iii) the Committee’s
decision to cash out the Participant’s Account is evidenced in writing no later
than the date of payment.

 

(b) Payment of Employment Taxes. The Committee may accelerate payment of all or
a portion of a Participant’s vested Account (i) to pay the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3010, 3121(a) and 3121(v)(2)
of the Code (the “FICA Amount”), or (ii) to pay the income tax at source on
wages imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and the additional income tax at source on wages
attributable to the pyramiding Section 3401 wages and taxes; provided, however,
that the total payment under this Section 11.1(b) shall not exceed the FICA
Amount and the income tax withholding related to the FICA Amount.

 

(c) Payment Upon Income Inclusion. The Committee may accelerate payment of all
or a portion of a Participant’s vested Account to the extent that the Plan fails
to meet the requirements of Section 409A of the Code; provided that, the amount
accelerated shall not exceed the amount required to be included in income as a
result of the failure to comply with Section 409A of the Code.

 



11

 

 

(d) Termination of the Plan. The Committee may accelerate payment of all or a
portion of a Participant’s vested Account upon termination of the Plan in
accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).

 

(e) Payment of State, Local or Foreign Taxes. The Committee may accelerate
payment of all or a portion of a Participant’s vested Account for:

 

(i)the payment of state, local or foreign tax obligations arising from
participation in the Plan that relate to an amount deferred under the Plan
before the amount is paid or made available to the Participant (the “State,
Local and Foreign Tax Amount”); provided, however, the accelerated payment
amount shall not exceed the taxes due as a result of participation in the Plan,
and/or

 

(ii)the payment of income tax at source on wages imposed under Section 3401 of
the Code as a result of such payment and the payment of the additional income
tax at source on wages imposed under Section 3401 of the Code attributable to
the additional Section 3401 wages and taxes; provided however, the accelerated
payment amount shall not exceed the aggregate of the State, Local and Foreign
Tax Amount and the income tax withholding related to such amount.

 

(f) Certain Offsets. The Committee may accelerate payment of all or a portion of
the Participant’s vested Account to satisfy a debt of the Participant to the
Company or an Affiliate incurred in the ordinary course of the service
relationship between the Company and the Participant; provided, however, the
amount accelerated shall not exceed $5,000 and the payment shall be made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.

 

12. Section 162(m) of the Code. If the Committee reasonably anticipates that if
a payment were made as scheduled under the Plan it would result in a loss of the
Company’s tax deduction due to the application of Section 162(m) of the Code,
such payment may be delayed and paid during the Participant’s first taxable year
in which the Committee reasonably anticipates that the Company’s tax deduction
will not be limited or eliminated by the application of Section 162(m) of the
Code. Notwithstanding the foregoing, no payment under the Plan may be deferred
in accordance with this Section 12 unless all scheduled payments to the
Participant and all similarly situated Participants that could be delayed in
accordance with Treas. Reg. Section 1.409A-2(b)(7)(i) are also delayed.

 

12

 



 

13. Plan Administration.

 

13.1 Administration By Committee. The Plan shall be administered by the
Committee which shall have the authority to:

 

(a) construe and interpret the Plan and apply its provisions;

 

(b) promulgate, amend and rescind rules and regulations relating to the
administration of the Plan;

 

(c) authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

 

(d) determine minimum or maximum amounts, and the types of compensation, that
Participants may elect to defer under the Plan;

 

(e) select the Investment Options that will be available for the deemed
investment of Accounts under the Plan and establish procedures for permitting
Participants to change their selected Investment Options;

 

(f) determine whether any Matching Contributions will be made to the Plan with
respect to any Plan Year and the amount of any such contributions;

 

(g) select, subject to the limitations set forth in the Plan, those Employees
who shall be Eligible Employees;

 

(h) evaluate whether a Participant who has requested payment from his or her
Account on account of an Unforeseeable Emergency has experienced an
Unforeseeable Emergency and the amount of any payment necessary to satisfy the
Participant’s emergency need;

 

(i) calculate deemed investment earnings and losses;

 

(j) interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument, Election Notice or
agreement relating to the Plan; and

 

(k) exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

 

13.2 Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and any such determinations may be made selectively among
Participants. Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations with regard to: (a) the terms or conditions of any Elective
Deferral; (b) the amount, terms or conditions of any Matching Contribution; or
(c) the availability of Investment Options.

 



13

 

 

13.3 Committee Decisions Final. Subject to Section 16, all decisions made by the
Committee pursuant to the provisions of the Plan shall be final and binding on
the Company and the Participants, unless such decisions are determined by a
court having jurisdiction to be arbitrary and capricious.

 

13.4 Indemnification. No member of the Committee or any designee shall be liable
for any action, failure to act, determination or interpretation made in good
faith with respect to the Plan except for any liability arising from his or her
own wilful malfeasance, gross negligence or reckless disregard of his or her
duties.

 

14. Amendment and Termination.

 

The Board may, at any time, and in its discretion, alter, amend, modify, suspend
or terminate the Plan or any portion thereof; provided, however, that no such
amendment, modification, suspension or termination shall, without the consent of
a Participant, adversely affect such Participant’s rights with respect to
amounts credited to or accrued in his or her Account and provided, further,
that, no payment of benefits shall occur upon termination of the Plan unless the
requirements of Section 409A of the Code have been met.

 

15. Miscellaneous.

 

15.1 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or an Affiliate or interfere in any way with
the right of the Company or any Affiliate to terminate the Participant’s
employment or service at any time with or without notice and with or without
cause.

 

15.2 Tax Withholding. The Company and its Affiliates shall have the right to
deduct from any amounts otherwise payable under the Plan any federal, state,
local, or other applicable taxes required to be withheld.

 

15.3 Governing Law. The Plan shall be administered, construed and governed in
all respects under and by the laws of the State of Florida, without reference to
the principles of conflicts of law (except and to the extent pre-empted by
applicable Federal law).

 

15.4 Section 409A of the Code. The Company intends that the Plan comply with the
requirements of Section 409A of the Code and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Section 409A of the Code and shall
have no liability to any Participant for any failure to comply with Section 409A
of the Code.

 



14

 

 

This Plan shall constitute an “account balance plan” as defined in Treas. Reg.
Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Section 409A of the Code,
all amounts deferred under this Plan shall be aggregated with amounts deferred
under other account balance plans.

 

15.5 Trust. The Company has entered into an agreement (“Trust Agreement”) with
Reliance Trust to establish an irrevocable rabbi trust, the Web.com Group, Inc.
Non-Qualified Plan Trust (“Trust”), to be effective July 1, 2012, pursuant to
which Reliance Trust will serve as the trustee under the Trust to be used in
connection with the Plan.

 

The Company intends to make contributions to the Trust which will be held by the
Trust and invested and distributed in accordance with the terms of the Plan and
the Trust Agreement.

 

The Trust is intended to be a rabbi trust and the assets of the Trust shall at
all times be subject to the claims of the Company’s general creditors.

 

Notwithstanding the existence of the Trust, the Plan is intended to be
“unfunded” for purposes of ERISA and shall not be construed as providing income
to Participants prior to the date that amounts deferred under the Plan are paid.

 

15.6 No Warranties. Neither the Company nor the Committee warrants or represents
that the value of any Participant’s Account will increase. Each Participant
assumes the risk in connection with the deemed investment of his or her Account.

 

15.7 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries to receive the Participant’s interest
in the Plan in the event of the Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
If a Participant fails to designate a beneficiary, then the Participant’s
designated beneficiary shall be deemed to be the Participant’s estate.

 

15.8 No Assignment. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate or otherwise encumber,
transfer, hypothecate or convey any amounts payable hereunder prior to the date
that such amounts are paid (except for the designation of beneficiaries pursuant
to Section 15.7).

 

15.9 Expenses. The costs of administering the Plan shall be paid by the Company.

 

15.10 Severability. If any provision of the Plan is held to be invalid, illegal
or unenforceable, whether in whole or in part, such provision shall be deemed
modified to the extent of such invalidity, illegality or unenforceability and
the remaining provisions shall not be affected.

 



15

 

 

15.11 Headings and Subheadings. Headings and subheadings in the Plan are for
convenience only and are not to be considered in the construction of the
provisions hereof.

 

16. Claims Procedures.

 

16.1 Filing a Claim. Any Participant or other person claiming an interest in the
Plan (the “Claimant”) may file a claim in writing with the Committee. The
Committee shall review the claim itself or appoint an individual or entity to
review the claim.

 

16.2 Claim Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is approved or denied, unless the
Committee determines that special circumstances beyond the control of the Plan
require an extension of time, in which case the Committee may have up to an
additional ninety (90) days to process the claim. If the Committee determines
that an extension of time for processing is required, the Committee shall
furnish written or electronic notice of the extension to the Claimant before the
end of the initial ninety (90) day period. Any notice of extension shall
describe the special circumstances necessitating the additional time and the
date by which the Committee expects to render its decision.

 

16.3 Notice of Denial. If the Committee denies the claim, it must provide to the
Claimant, in writing or by electronic communication, a notice which includes:

 

(a) The specific reason(s) for the denial;

 

(b) Specific reference to the pertinent Plan provisions on which such denial is
based;

 

(c) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

 

(d) A description of the Plan’s appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
appeal; and

 

(e) If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

 

16.4 Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Committee within sixty (60) days after receiving notice of
denial. The decision on appeal will be made within sixty (60) days after the
Committee’s receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for appeal. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Committee. The reviewer shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.

 

16

 

 

16.5 Notice of Decision on Appeal. If the Committee denies the appeal, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:

 

(a) The specific reason(s) for the denial;

 

(b) Specific references to the pertinent Plan provisions on which such denial is
based;

 

(c) A statement that the Claimant may receive on request all relevant records at
no charge;

 

(d) A description of the Plan’s voluntary procedures and deadlines, if any;

 

(e) A statement of the Claimant’s right to sue under Section 502(a) of ERISA;
and

 

(f) If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

 

16.6 Claims Procedures Mandatory. The internal claims procedures set forth in
this Section 16 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Section 16, the denial of the Claim shall become final and binding on all
persons for all purposes.

 

 

[SIGNATURE PAGE FOLLOWS]

 



17

 

 

IN WITNESS WHEREOF, Web.com Group, Inc. has adopted this Plan as of the
Effective Date written above.

 

 

  Web.com Group, Inc.           By:  /s/ David L. Brown   Name:
Title: David L. Brown
Chief Executive Officer

 

18

 

 